EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 7 is amended to provide an ascending length range of the air tube extender. Claim 8 is amended to properly identify the second opening of the air tube as the distal opening of the stem body air tube. Claim 23 is amended to provide proper antecedent basis for the term ‘beverage’. 

7. (Examiner’s Amendment) The device of claim 6, wherein for a container having an length of 1.0 arbitrary length unit, a portion of the stem body inside the container has a length in a range from about 0.2 to 0.6 arbitrary length units and the air tube extender has a length in a range from about 0.3 to 0.7 arbitrary length units, respectively.


distal opening of the stem body air tube is more distal from the lid body than the second opening of the beverage conduit.

24. (Examiner’s Amendment) A beverage filtration device, comprising: 
a lid body having an internal housing configured to hold an ion exchange resin-filed cartridge therein, the lid body having a connection end and a top end having an opening therein; and
a stem body, the stem body including:
a cap region configured to couple to the connection end of the lid body to form a liquid-tight seal coupling there-between,
a collar, wherein a first portion of a wall of the collar is sized to fit inside a mouth of a beverage container and a second portion of the wall sized to be located outside of the mouth,
a beverage conduit spanning the collar, wherein a first opening of the conduit opens to the coupling between the cap region, the conduit extends from the coupling between the cap region, and the connection end, and a second opening of the conduit opens to and is located in an interior of the beverage container and 
a stem body air tube extending through the collar, wherein:
a proximal opening of the stem body air tube opens to an air vent hole located in the second portion of the wall of the collar, and
a distal opening of the stem body air tube opens to the interior of the beverage container,
wherein the second portion of the wall of the collar includes a housing that defines an air reservoir ending at the air vent hole, the housing has an interior surface that negatively slopes from the air vent hole towards a proximal opening of the stem body air tube to thereby drain portions of a beverage into the stem body air tube after pouring the beverage from the opening in the lid body and returning the device to an upright position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims define a novel structure of a filtration device incorporated into a pouring spout. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GIDEON R WEINERTH/Examiner, Art Unit 3736